DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 03/23/2021 have been entered. The amendments overcome the rejection under 35 USC 112(b) set forth in the previous office action mailed 01/19/2021. Claims 1-3 and 6-10 remain pending.
Allowable Subject Matter
Claims 1-2 are allowed.
Regarding claim 1, the prior art of record fails to teach or render obvious a method comprising releasably engaging the slot of the device with a distal end of the interior tube, in combination with the remaining limitations of the claims. The closest prior art is Cartledge et al. (US 2008/0306586), which teaches the limitations of claim 1 but is silent regarding releasably engaging the slot of the device with a distal end of the interior tube. In the device of Cartledge, the push rod engages the article but the interior tube is not configured to do so. Therefore, there would be no motivation to modify the prior art to function in the clamed manner.
Claim Objections
Claim 1 is objected to because of the following informalities:  In lines 22 and 26 of claim 1, “the securing device” should be changed to “the at least one securing device” in order to remain consistent with terminology previously used throughout the claim. In lines 29 and 30 of claim 1, “the device” should be changed to “the at least one securing device” in order to remain consistent with terminology previously used throughout the claim. Appropriate correction is required.
Election/Restrictions
1 is allowable. Claim 9, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Species A-F, as set forth in the Office action mailed on 09/14/2020, is hereby withdrawn and claim 9 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a tab standoff”, “a first standoff end”, “a tab”, “a second standoff end”, and “a slot”. It is unclear if these elements are referring to the elements previously recited in claim 1 or 
Claim 6 depends from canceled claim 5. Therefore, the scope of the claim is unclear. For the purpose of examination, claim 6 is interpreted as depending from claim 1.
Claim 7 is rejected under 35 USC 112(b) because it depends from claim 6 and therefore contains the same deficiencies.
Claim 8 depends from canceled claim 4. Therefore, the scope of the claim is unclear. Claim 8 further recites “a tab” in line 3. It is unclear if this limitation is referring to the tab set forth in claim 1 or if it is intending to set forth an additional tab. 
Claim 9 recites “wherein providing at least one securing device comprises providing at least one securing device having a body transitionable from a first deployment state to a second securing state… at least a section of the medial portion contacting a surface of the article” in lines 1-3 and 7-8. These limitations appear to repeat limitations previously set forth in claim 1. Therefore, it is unclear if the elements set forth in claim 9 are reciting additional elements or if they are referring to the same elements set forth in claim 1. For the purpose of examination, repeated elements are interpreted as referring to the same limitations as claim 1. Examiner suggests the repeated limitations be deleted from claim 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golden et al. (US 2004/0068276).
Regarding claim 10, Golden et al. discloses a method of securing an article (G) to a tissue (A), the method comprising: providing a system (900, FIGs 9A-10D, paragraph [0142-0143]) for securing the article to the tissue (Paragraphs [0142-0150]), the system comprising a housing (912 and 906, FIG 9A) having a distal end (Distal end of 906, FIGs 9A-9B), wherein at least a portion of the distal end of the housing is configured to engage the article with a surface of the tissue (FIGs 9C-10D show the distal ends of 906 are used to control positioning of article G and engage it with a surface of tissue A); providing at least one securing device (910, paragraphs [0145 and 0147], FIGs 10A-10D) comprising: a body, transitionable from a first deployment state (FIGs 9A and 10A) to a second securing state (Paragraph [0148], FIGs 9B-9D and 10B-10D), having a first portion (See FIG 10B below), a second portion (See FIG 10B below), and a medial portion (See FIG 10B below) between the first portion and the second portion; and a tab standoff (See FIG 10B below) in mechanical communication with the medial portion of the body (The tab standoff is in mechanical communication because force applied at the tab standoff would be transferred to the medial portion through the second end. The claim does not require direct attachment between the tab standoff and the medial portion in order to achieve mechanical communication. Therefore, the elements are interpreted as being in mechanical communication because they are all constrained as one body) at a first standoff end (Bottom end of the tab standoff as viewed in FIG 10B) that projects away from the medial portion (The tab standoff projects upward and away from the medial portion) and a tab (910L, see FIG 10B below) at a second standoff end (Top end of the tab standoff as viewed in FIG 10B), thereby displacing the tab from the body by a slot (910N, .

    PNG
    media_image1.png
    463
    720
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments, see pages 6-7, filed 03/23/2021, with respect to the rejection of claims 2-8 under 35 USC 112(b) and the rejection of claim 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  The rejections of claims 1-8 have been withdrawn. Claim 9 is rejoined upon claim 1 being indicated as allowable. 
Regarding new claim 10, the claim includes limitations of claims 1 and 5 but does not recite limitations of claim 4 which were also necessary for indicating the subject matter as allowable. Therefore, a prior art rejection of new claim 10 has been set forth above in view of Golden et al.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.N.L./Examiner, Art Unit 3771    

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771